Opinion by
Keefe, J.
It was stipulated that certain of the cheese in question is similar to the Provolone cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). In accordance therewith it was held to be properly dutiable upon the basis of the net weight of the cheese as returned by the United States weigher, not including the weight of the strings, less 2)4 percent for inedible coverings. A 2)4 percent allowance was made for other cheese stipulated to be similar to the Sbrinz; cheese the subject of Abstract 42146. Protest sustained to this extent.